Citation Nr: 1517998	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-21 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for left breast cancer, status post mastectomy and reconstruction with surgical scar, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran had active duty service from May 1981 to May 1985, September to December 1996, and from May 2000 to September 2002.  

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2011 rating decision in which the RO, inter alia, granted the Veteran's claim for service connection left breast cancer, status post mastectomy and reconstruction with surgical scar and assigned an initial 30 percent rating, effective September 7, 2010.  In September 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2013.

As the Veteran disagreed with the initial rating assigned following the award of service connection for left breast cancer, status post mastectomy and reconstruction with surgical scar, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In May 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington DC.  A transcript of the hearing is on file.

In addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefits Management Systems (VBMS) files associated with the Veteran's claims.  A review of the electronic files reveals that the VBMS file contains no entries.  The Virtual VA file includes the May 2014 Board hearing transcript and a May 2014 Informal Hearing Presentation submitted by the Veteran's representative; the documents are otherwise duplicates of those found in the paper claims file.  

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required.

REMAND

The Board's review of the claims file reveals that further AOJ action on the claim on appeal is warranted.  

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Littke v. Derwinski, 1 Vet. App. 90, 92-3 (1990). 

The Veteran is seeking an initial rating in excess of 30 percent for left breast cancer, status post mastectomy and reconstruction with surgical scar.  This service-connected disability has been rated under 38 C.F.R. § 4.116, Diagnostic Code 7626, for surgery of the breast.  Under Diagnostic Code 7626, a noncompensable rating is warranted following a wide local excision without significant alteration of size or form of one breast.  A 30 percent rating is warranted following simple mastectomy or wide local excision of one breast with significant alteration of size or form, and a 50 percent rating is warranted following simple mastectomy or wide local excision of both breasts.  A 40 percent rating is warranted following modified radical mastectomy of one breast, and a 60 percent rating is warranted for a modified radical mastectomy of both breasts.  A 50 percent rating is warranted following radical mastectomy of one breast, and an 80 percent rating is warranted for a radical mastectomy of both breasts.  38 C.F.R. § 4.116.

An adequate understanding of the nature and extent of the Veteran's mastectomy is imperative to determining the proper evaluation(s) for residuals of that surgery.  The Board notes that 38 C.F.R. § 4.116, Diagnostic code 7626 defines different types of surgeries of the breast.  Radical mastectomy means removal of the entire breast, underlying pectoral muscles, and regional lymph nodes up to the coracoclavicular ligament; modified radical mastectomy means removal of the entire breast and axillary lymph nodes (in continuity with the breast) while pectoral muscles are left intact; simple (or total) mastectomy means removal of all of the breast tissue, nipple, and a small portion of the overlying skin, but lymph nodes and muscles are left intact; simple (or total) mastectomy means removal of all of the breast tissue, nipple, and a small portion of the overlying skin, but lymph nodes and muscles are left intact; wide local excision, including partial mastectomy, lumpectomy, tylectomy, segmentectomy, and quadrantectomy, means removal of a portion of breast tissue.  Id.

A VA examination was conducted in October 2011.  At the examination, the Veteran reported that she had a mastectomy and underwent breast reconstruction surgery in September of 2004.  Examination of the breasts showed evidence of a simple (or total) mastectomy on the left side.  Left breast examination revealed scarring and findings consistent with status post mastectomy and reconstruction.  There was no evidence of masses, scars, nipple discharge, skin abnormalities, nodularity, dimpling, or tenderness.  Left breast cancer, status post mastectomy and reconstruction with surgical scar, was diagnosed.

With respect to the December 2011 rating action, the RO explained that an initial rating of 30 percent was assigned in light of evidence of a simple mastectomy of the left breast.  It was explained that a higher rating of 40 percent was not warranted unless there was evidence of removal of one breast and axillary lymph nodes (in continuity with the breast).  It was also noted that a separate compensable evaluation may be warranted for a scar related to a service connected condition, if it is found to be painful or unstable.  It was noted that upon VA examination of 2011, the examiner documented a surgical scar due to left breast reconstruction surgery measuring 15cm by 10cm.  The scar was not described as painful on examination and there was no evidence of skin breakdown of the scar.  The RO explained that since the surgical scar due to left breast reconstruction surgery was noncompensable, it was included in the evaluation of left breast cancer, status post mastectomy and reconstruction.

Since that rating decision, the Veteran has disagreed with the assigned initial rating.  Among her contentions are that: (1) her lymph nodes were removed during a lumpectomy of August 2004 (prior to the September 2004 mastectomy); (2) the muscles were not left intact, or it would not have been necessary to used muscle from the stomach area for reconstruction; (3) skin was removed from the inner thigh for purposes of reconstruction; (4) there is scarring in the area of the inner thigh and under the left arm; (5) the reconstructed breast has no sensory feeling; (6) mental and emotional factors related to the surgery have not been considered; and (7) she had to take Tamoxifen for 5 years, resulting in early menopause.  

The Board observes that the October 2011 VA examination largely pertained to the establishment of service connection for the left breast condition, and no subsequent examination has been provided addressing symptoms and manifestations of the left breast condition  In essence, the Veteran contends that her mastectomy may not have been appropriately characterized for rating purposes under diagnostic code 7626, and maintains that it was more consistent with a modified radical mastectomy.  Therefore, the Board finds that an opinion as to the type of breast surgery the Veteran underwent is required before the case can be finally adjudicated.  

In addition, in light of the Veteran's contentions, the Board finds that her residuals may warrant separate ratings.  In this regard, she has described muscle injury and nerve impairment which may be more appropriately evaluated under different or additional diagnostic codes.  There is also evidence of scarring in this case.  The Veteran's representative has requested that service connection be established for scarring secondary to the service connected left breast condition; or that in the alternative, a separate 10 percent evaluation be assigned for unstable or painful scarring.  As a matter of clarification, surgical scarring is already shown to be a component of the service-connected condition, but to this point pain and instability have not been shown.  However, it is unclear whether all of the areas of scarring as reported by the Veteran have been fully evaluated.  A new examination is warranted for this reason.

Further, the Veteran has requested a higher rating on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111 (2008), the United States Court of Appeals for Veterans Claims specified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id.  at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extra-schedular rating.  Id. 

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

The Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question (see Floyd v. Brown, 9 Vet. App. 88 (1996)), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

To this point, the development in this case has primarily been directed towards establishing service connection for the left breast condition.  As such, the record does not reflect meaningful AOJ consideration of the provisions of 38 C.F.R. § 3.321(b).  The Board points out that the Veteran is not in receipt of the maximum schedular rating for her left breast condition under Diagnostic Code 7626, and whether a higher schedular rating is warranted remains to be seen.  Nevertheless, given the arguments advanced by the Veteran and her representative, the Board finds that further development and consideration in this regard is warranted.  

In summary, VA has a duty to assist claimants in the development of facts pertinent to their claims, and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A.  Although the Veteran was last afforded a VA examination in October 2011 in connection with this appeal, the Board believes that additional development is necessary in order to ensure a current and complete record for appellate review.

The Board finds that there is currently insufficient competent medical evidence on file for making a decision on the claim, as explained here; therefore, the Board finds that a VA examination and medical opinion, which is clearly based on full consideration of the Veteran's documented medical history and assertions and which is supported by a clearly stated rationale, is needed to resolve the claim.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (holding that the Board has a duty to remand a case if further evidence or clarification of the evidence is essential for a proper appellate decision); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (fulfillment of VA's duty to assist in a case involving a claim for higher rating include the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability is a fully informed one); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in a denial of any higher rating.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent VA records, if any.

The AOJ should also give the Veteran and her representative another opportunity to provide additional information and/or evidence pertinent to the claim, explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization  to obtain, any outstanding, pertinent, private medical records, to include from Dr. R. and Dr. C.  

In this regard, the Veteran has previously questioned whether records of Dr. S. were considered.  A review of the file shows that records from this source dated in 2004 and 2005 are on file.  During the 2014 Board hearing, the Veteran stated that she received private treatment through Dr. R. and Dr. C. (pgs. 8-9) and did not know if all of these records were on file.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA (to include referral of the claim to the VA's Director of Compensation and Pension for extra-schedular consideration, if appropriate) prior to adjudicating the matter on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain any outstanding, pertinent records of VA evaluation, hospitalization, and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the matter on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) records, to include from Dr C. and Dr. R (referenced during the Board hearing).  

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses from each contacted entity are associated with claims file, arrange for the Veteran to undergo appropriate  VA examination(s) to ascertain and evaluate the left breast cancer, status post mastectomy and reconstruction with surgical scar.  

The contents of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the physician(s) designated to examine the Veteran, and the examination report(s) should include discussion of the Veteran's documented history and assertions.  

All indicated tests and studies (to include X-rays) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  In particular, appropriate clinical findings should be reported to allow for evaluation of the Veteran's service-connected disability under 38 C.F.R. § 4.116, Diagnostic Code 7626.  

The examiner is asked to specifically address the type of surgery(ies) the Veteran underwent (wide local excision, simple (or total) mastectomy, modified radical mastectomy, or radical mastectomy), as well as whether the Veteran's breasts have significant alteration of size or form.  

In this regard, surgeries performed in both August and September 2004 should be considered, to the extent that the Veteran maintains that together, these surgeries were equivalent to a modified radical mastectomy and this matter should be specifically addressed with an opinion and supporting rationale provided by the examiner.

The examiner should clearly address all claimed residuals from the surgery, and the Veteran's lay reports of such symptoms and manifestations should be recorded.  These include but are not limited to muscle injury/impairment, limitation of motion, scars, and nerve impairment.  The examiner(s) should discuss the extent of each claimed residual and whether each residual may be medically attributed to the Veteran's service-connected disability.  

The location and size of all scars related to the service-connected left breast cancer, status post mastectomy and reconstruction should be identified and they should be described in terms of pain and stability.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted (to include referral of the claim for extra-schedular consideration, if appropriate), adjudicate the claim for a higher, initial rating for left breast cancer, status post mastectomy and reconstruction with surgical scar, in light of all pertinent evidence and legal authority (to include consideration of: (i) whether staged ratings, pursuant to Fenderson (cited above) are warranted; (ii) whether the Veteran should be rated on the basis upon individual residuals, to include the possibility of separate ratings for muscle injury, scars, limitation of motion, and/or nerve impairment; and (iii) whether the procedures for referral of the claim to the first line authority for extra-schedular consideration, pursuant to 38 C.F.R. § 3.321(b), are invoked). 

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental statement of the case that includes citation to and discussion of additional legal authority considered-in particular, 38 C.F.R. § 3.321(b) and any additional diagnostic code(s) considered-along with clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


